Citation Nr: 9910069	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-18 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran had active duty service from June 1967 to July 
1969, and from December 1976 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which declined to reopen the veteran's 
claim of entitlement to service connection for peripheral 
neuropathy as a result of exposure to Agent Orange.

The Board notes that a rating decision on appeal also denied 
the veteran's claims of entitlement to service connection for 
a respiratory disorder and pneumonia, which the veteran also 
appealed.  By a letter of December 1997, however, the veteran 
withdrew his appeal with respect to those claims.  Therefore, 
those issues are not before the Board for appellate review at 
this time.  See 38 C.F.R. § 20.204 (1998).


FINDINGS OF FACT

1.  In April 1994, the RO denied the veteran's claim for 
service connection for polyradicular neuropathy as a result 
of exposure to Agent Orange on the basis that this condition 
had not been attributed to any incident of service, to 
include Agent Orange exposure therein. 

2.  Since the April 1994 RO decision, the veteran submitted 
various medical opinions which indicate that the veteran's 
polyneuropathy may be related to exposure to Agent Orange.

3.  The veteran served in Vietnam during the Vietnam era.  

4.  The veteran's peripheral neuropathy is not recognized by 
the VA as a disease for which the Secretary has determined 
that a presumption of service connection on the basis of 
Agent Orange exposure is warranted.

5.  The veteran's peripheral neuropathy is not related to any 
incident of service, to include Agent Orange exposure, or to 
his service-connected malaria.


CONCLUSIONS OF LAW

1.  The April 1994 RO decision which denied service 
connection for polyradicular neuropathy is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

2.  The evidence received since the April 1994 RO decision 
regarding the veteran's peripheral neuropathy is new and 
material; thus, the claim for that benefit is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 20.1105, 
3.156(a) (1998).

3.  Peripheral neuropathy was not incurred in or aggravated 
by service and is not shown to be proximately due to or the 
result of the veteran's service-connected malaria.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be presumed for veterans who served in 
the Republic of Vietnam during the Vietnam War Era who have 
been diagnosed with one of the specific diseases listed in 
38 C.F.R. § 3.309(e).

In this case, the original claim for service connection for 
polyradicular neuropathy was denied by the RO in April 1994.  
That decision was based on a finding that polyradicular 
neuropathy is not recognized by the VA as a disease for which 
the Secretary has determined that a presumption of service 
connection on the basis of Agent Orange exposure is 
warranted.  The veteran was notified of that decision and of 
his appellate rights but did not seek appellate review. 

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal on this 
issue.  Where, as in this case, a notice of disagreement is 
not filed within one year of the date of mailing of the 
notification of the RO's denial of the veteran's claim, the 
denial is final and is not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.  If, however, new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  See 38 
U.S.C.A. § 5108.  The provisions of 38 U.S.C.A. § 5108 
require a review of all evidence submitted by a claimant 
since the previously disallowed claim in order to determine 
whether a claim may be reopened and readjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996). 

In order to reopen a claim, the evidence submitted must be 
both new and material.  See Hodge v. West, (U.S. Ct. App. 
Fed. Cir. Sept. 16, 1998).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  In Evans, supra, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") summarized the proper analysis 
in determining whether evidence is new and material.  The VA 
must first determine whether the newly presented evidence is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record.  If new, the evidence must 
be "probative" of the issue at hand.  Id.

The RO's decision of April 1994 which denied the veteran's 
claim for service connection for polyradicular neuropathy is 
final.  Consequently, the evidence that must be considered in 
determining whether there is a basis for reopening the claim 
for service connection for peripheral neuropathy is that 
added to the record since the April 1994 decision, the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans, 9 Vet. App. at 285.

The relevant evidence of record at the time of the RO's final 
decision consisted of the veteran's service personnel and 
service medical records; various VA examination and 
outpatient treatment reports; VA hospitalization reports; 
private treatment reports from Wausau Medical Center, 
Marshfield Clinic, and Raymond J. Szmanda, D.O.; and the 
veteran's own written statements. 

Since the final decision, the veteran submitted a June 1996 
letter from Michael A. Hillman, M.D.  In this letter, Dr. 
Hillman stated that he had treated the veteran for idiopathic 
polyneuropathy in April 1992.  Dr. Hillman concluded that he 
would presume that the veteran's polyneuropathy was related 
to Agent Orange exposure, if there was in fact adequate 
exposure. 

The Board finds this report to be new, as it was not of 
record at the time of the RO's April 1994 decision and not 
cumulative of any other evidence at that time.  In addition, 
as Dr. Hillman indicated a possible relationship existed 
between the veteran's polyneuropathy and Agent Orange 
exposure, it is clearly probative of the central issue in 
this case.  Accordingly, the Board finds that new and 
material evidence has been submitted since the RO's decision 
of April 1994, and thus the claim for that benefit must be 
reopened. 
II.  Service Connection

Having found that the veteran has successfully reopened his 
claim for service connection peripheral neuropathy as a 
result of exposure to Agent Orange, there must be a de novo 
review of all the evidence of record in conjunction with the 
governing legal authority in order to ascertain whether a 
grant of the requested benefit is warranted.  See Manio v. 
Derwinski, 1 Vet. App. 189 (1991).

As a preliminary matter, the Board finds that the veteran's 
claim for service connection is plausible and capable of 
substantiation and is therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  As a result, the VA has a 
duty to assist the veteran in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service private treatment reports, VA examination and 
outpatient treatment reports, VA hospitalization reports, and 
opinions provided by a VA neurologist.  The veteran has 
declined the opportunity to have a personal hearing.  Under 
these circumstances, no further assistance to the veteran 
with the development of evidence is required.  

The veteran's claim of entitlement to service connection for 
peripheral neuropathy is predicated on two theories.  First, 
he maintains that his peripheral neuropathy is related to 
Agent Orange exposure he experienced while serving in 
Vietnam.  Alternatively, he claims this condition is related 
to malaria he suffered while in service, which is currently 
service connected and rated as noncompensably (zero percent) 
disabling.

As noted above, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Furthermore, a disability which is proximately 
due to or results from another disease or injury for which 
service connection has been granted shall be considered a 
part of the original condition.  See 38 C.F.R. § 3.310(a).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to or is 
the result of a service-connected condition, the veteran 
shall be compensated for the degree of disability, and no 
more, over and above the degree of disability existing prior 
to the aggravation.  Id.; see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In addition, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam Era shall be presumed 
to have been exposed during such service to an herbicide 
agent unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  Because the veteran had service in Vietnam during 
the Vietnam Era, exposure to Agent Orange may be presumed.  
See 38 C.F.R. §§ 3.307, 3.309.

Certain chronic diseases associated with exposure to 
herbicide agents, including Agent Orange, may be presumed to 
have been incurred in service provided they become manifest 
to a compensable degree within the required time following 
service.  See 38 C.F.R. § 3.307(a)(6).  Diseases subject to 
this presumption of service connection include acute and 
subacute peripheral neuropathy, defined as transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolved within two years 
of onset.  See 38 C.F.R. § 3.309(e), Note 2. 

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit determined that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, the Court has held 
that, to establish service connection in this manner, the 
veteran is still required to present medical evidence of a 
nexus between the in-service injury or disease, or continuous 
post-service symptomatology, and the current disability.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The veteran's service medical records, including the 
separation examination report of November 1977, make no 
reference to any complaint or treatment for peripheral 
neuropathy.  In fact, the first documented complaint of 
peripheral neuropathy was not until 1986, almost ten years 
after the veteran's separation from service.  In this 
respect, treatment reports from Wausau Medical Center dated 
from December 1983 to December 1991 were reviewed.  These 
reports show that the veteran first reported complaints of 
tingling and numbness in his left foot in July 1986.  The 
assessment was tendonitis.  When seen in 1989, the veteran 
said that these symptoms had progressed to his legs and 
hands.  An electroneuromyography performed in March 1989 
revealed the only detectable abnormality to be bilateral 
tarsal tunnel syndrome, which was more pronounced on the left 
side.  A nerve conduction study performed in October 1991 
indicated possible multiple entrapment neuropathy of the 
feet.  A report of December 1991 noted the veteran's 
complaints of tingling in his hands and at the left side of 
his face.  The physician stated that these complaints may 
have been associated with a demyelinating syndrome.  

In several letters dated in 1992, Raymond J. Szmanda, D.O., 
indicated that he was unable to determine the etiology of the 
veteran's peripheral neuropathy.  In a letter of March 1992, 
Dr. Szmanda stated that a number of differential diagnostic 
considerations remained, including the possibility that the 
veteran had been exposed to something toxic, as well as a 
possible hereditary cause.   

In December 1992, the veteran was hospitalized by the VA to 
determine the nature and etiology of his peripheral 
neuropathy.  The report of that hospitalization included the 
veteran's history of neuropathy of the feet dating back to 
1986.  The diagnosis was polyradiculoneuropathy of uncertain 
etiology, questionably chronic idiopathic demyelinating 
polyneuropathy.  The physician concluded that it was quite 
doubtful that the veteran's neuropathy was related to Agent 
Orange exposure.  This opinion was based on the fact that 
exposure to toxins usually resulted in symptoms within a few 
months to a year of exposure, and that exposure to Agent 
Orange usually caused an axonal process.  Since the veteran's 
neuropathy presented many years after his exposure to Agent 
Orange and was primarily demyelinating, it was not felt to be 
related to prior exposure.  However, the physician went on to 
say that the etiology of polyradiculopathy was unclear and 
one could not entirely rule out a relation to military 
service. 

The veteran was also seen at the Marshfield Clinic at Saint 
Joseph's Hospital from June to August 1992.  A nerve biopsy 
was notable for marked myelinated fiber loss with focal 
segmental demyelination and evidence of demyelination 
compatible with demyelinating neuropathy.  No evidence of 
vasculitis was present.  None of these reports, however, 
relates this condition to Agent Orange exposure.

The veteran was hospitalized again by the VA from August to 
September 1993 to determine whether his peripheral neuropathy 
was related to his service-connected malaria.  The diagnosis 
upon admission was mild sensorimotor, chronic polyneuropathy.  
The veteran reported long-standing numbness and tingling of 
the feet and hands.  EMG nerve studies showed 
electrophysiologic evidence of mild sensorimotor chronic 
polyneuropathy.  These studies also showed improvement from 
EMG studies performed in December 1992.  It was explained to 
the veteran that no literature supported his assertion that a 
relationship existed between polyneuropathy and malaria.  If 
was further noted that exposure to Agent Orange could in fact 
cause polyneuropathy, but that the veteran's polyneuropathy 
began long after his exposure to Agent Orange.  

As discussed above, a June 1996 letter from Dr. Hillman noted 
that he had treated the veteran for idiopathic polyneuropathy 
in April 1992.  Dr. Hillman stated that, given the absence of 
any other well-identified etiology and the recent evidence 
linking Agent Orange exposure to polyneuropathy, it could be 
presumed that the veteran's polyneuropathy is related to his 
exposure to Agent Orange.  

The veteran was afforded an additional VA rating examination 
in July 1996.  The veteran reported that he first noticed 
this condition in his feet in 1985.  He added that his 
current symptoms included a pins and needles sensation in his 
feet, ankles, knees and hands.  The diagnoses included 
chronic polyneuropathy, possible variation of chronic 
inflammatory demyelinating polyradiculopathy, 1985.  No 
opinion as to the etiology of this condition was provided. 

In response to a request from the veteran, Raymond J. 
Szmanda, D.O., submitted two letters which addressed the 
etiology of the veteran's neuropathy.  In a letter of July 
1996, Dr. Szmanda stated that an extensive evaluation did not 
disclose the etiology of the veteran's neuropathy.  According 
to Dr. Szmanda, this raised a valid question as to whether 
the veteran's exposure to Agent Orange was responsible for 
his neuropathy.  Although he indicated this was a definite 
possibility, he said there was no way of proving this theory 
of causation.  In a second letter dated in November 1997, Dr. 
Szmanda said he considered the veteran's neuropathy to be 
related to Agent Orange exposure based on the fact that no 
underlying pathophysiology had been determined.  According to 
Dr. Szmanda, Agent Orange exposure was the only factor 
historically and from the standpoint of his overall 
evaluation that had been uncovered to be a high probability.  
Thus, Dr. Szmanda came to this conclusion by process of 
exclusion.

In correspondence dated in August 1996, a VA neurologist 
identified the veteran's condition as chronic polyneuropathy 
as a possible variant of chronic inflammatory demyelinating 
polyradicular neuropathy.  The neurologist opined that this 
diagnosis could be explained by the veteran's prior Agent 
Orange exposure.  He related that the crux of the proof would 
have to be a review of the medical records from the 
Marshfield Clinic and the nerve biopsy which was shown to be 
consistent with chronic inflammatory demyelinating 
neuropathy.  He also stated that since lymphoma was also 
associated with Agent Orange and that chronic inflammatory 
demyelinating polyneuropathy could be associated with 
lymphoma, the case could be made that a relationship existed 
between the veteran's condition and Agent Orange exposure. 

That same neurologist, however, provided a contrary opinion 
as to the etiology of the veteran's peripheral neuropathy in 
August 1997.  This opinion was based on a review of medical 
records.  The neurologist noted that the veteran had been on 
thyroxine and had had a polyclonal aberration in 
gammaglobulin, each of which alone could be the basis for the 
veteran's neuropathic signs.  He added that there was nothing 
in the medical records linking the veteran's neuropathy to 
his period of active duty service.  The neurologist therefore 
concluded that it was unlikely that the veteran's 
polyneuropathy had any relationship to exposure to Agent 
Orange. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for peripheral 
neuropathy as a result of Agent Orange exposure under both 
direct and secondary theories of service connection.  The 
record reflects that the veteran served in the Republic of 
Vietnam during the Vietnam Era, and there is competent 
medical evidence demonstrating that the veteran currently 
suffers from peripheral neuropathy.  However, peripheral 
neuropathy is not among the diseases for which the Secretary 
of Veterans Affairs, under the Authority of the Agent Orange 
Act of 1991, has determined are associated with exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era.  See 61 Fed. Reg. 57587 (1996); 38 C.F.R. §§ 3.307(d), 
3.309(e).  Although 38 C.F.R. § 3.309(e) lists acute or 
subacute peripheral neuropathy, at no time has the veteran's 
neuropathy been characterized as acute or subacute as 
manifest within two years of discharge.  On the contrary, the 
evidence shows this to be a chronic condition which first 
became manifest many years after service separation.  
Consequently, service connection on a presumptive basis as a 
result of Agent Orange exposure is not warranted. 

Service connection can therefore only be established with 
proof of actual direct causation (i.e., a medical opinion 
indicating that the veteran's peripheral neuropathy is 
related to his period of service, to include any Agent Orange 
exposure therein), or with proof relating it to a service-
connected disability.  The Board has carefully considered the 
medical opinions which suggest a possible relationship 
between the veteran's peripheral neuropathy and exposure to 
Agent Orange.  In March 1992, for example, Dr. Szmanda stated 
that the veteran's peripheral neuropathy was possibly related 
to exposure to something toxic. (Emphasis added).  In April 
1992, Dr. Hillman opined that the veteran's condition could 
be presumed to be related to Agent Orange exposure.  
(Emphasis added).  Finally, in July 1996, Dr. Szmanda said 
there was a possibility that the veteran's peripheral 
neuropathy was related to Agent Orange exposure but there was 
no way of proving that such a relationship existed.  
(Emphasis added).

Nevertheless, the Board finds that none of these opinions 
clearly links the veteran's peripheral neuropathy to Agent 
Orange exposure in service, as each is equivocal and 
considered speculative.  The Court has consistently held that 
service connection may not be predicated on a resort to 
speculation or remote possibility.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) (service connection claim not 
well-grounded where only evidence supporting the claim was a 
letter from a physician indicating that veteran's death "may 
or may not" have been averted if medical personnel could 
have effectively intubated the veteran; such evidence held to 
be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992) (evidence favorable to the veteran's claim that does 
little more than suggest a possibility that his illnesses 
might have been caused by service radiation exposure is 
insufficient to establish service connection); Perman v. 
Brown, 5 Vet. App. 237, 241 (1993) (an examining physician's 
opinion to the effect that he cannot give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence"); Dixon 
v. Derwinski, 3 Vet. App. 261 (1992) (a claim must be 
accompanied by evidence that suggests more than a purely 
speculative basis for granting entitlement).  

The Board notes that Dr. Szmanda's most recent opinion in 
November 1997 is less speculative, stating that he had 
considered the veteran's neuropathy to be related to Agent 
Orange exposure based on the fact that no underlying 
pathophysiology had been determined.  However, this opinion 
does not appear to be based on a review of the veteran's 
claims file.  In Swann v. Brown, 5 Vet. App. 177, 180 (1993), 
the Court held that, without a review of the claims file, an 
opinion as to etiology of an underlying condition can be no 
better than the facts alleged by the veteran.  As such, Dr. 
Szmanda's opinion relating the veteran's neuropathy to Agent 
Orange exposure can be considered no more than mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis).  

In contrast, in August 1997, a VA neurologist did review the 
medical evidence and found no connection between veteran's 
peripheral neuropathy and exposure to Agent Orange.  Although 
his initial opinion of August 1996 noted that the veteran's 
neuropathy could be explained by Agent Orange exposure, this 
more recent opinion stated that it was unlikely that the 
veteran's neuropathy had any relationship to Agent Orange 
exposure.  This opinion, unlike the opinion rendered in 1996, 
was based on a review of the evidence of record.  Moreover, 
both VA hospitalization reports dated in 1992 and 1993 
included opinions that the veteran's neuropathy was not 
related to Agent Orange exposure.  The opinion contained in 
the 1992 report was based on the fact that Agent Orange 
exposure usually caused an axonal process, unlike the 
veteran's neuropathy which was primarily demyelinating.  
These opinions also appear to have been based on a review of 
the record.  As these opinions were rendered following a 
review of the record, the Board finds them to be of greater 
probative value.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for peripheral 
neuropathy as a result of exposure to Agent Orange. 

The Board notes, moreover, that no medical opinion has been 
submitted which relates the veteran's peripheral neuropathy 
to his service-connected malaria.  Indeed, the VA 
hospitalization report dated from August to September 1993 
included an opinion that no literature supported the 
veteran's assertion of a relationship between neuropathy and 
malaria.  As such, the preponderance of the evidence is also 
against the veteran's claim for service connection for 
peripheral neuropathy on a secondary basis.

The Board has also considered the veteran's own statements 
that his peripheral neuropathy is related either to Agent 
Orange exposure or to his service-connected malaria.  
However, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to either the cause or diagnosis of 
peripheral neuropathy, his lay statements are of little 
probative value and cannot serve as a basis for granting 
service connection for peripheral neuropathy.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a peripheral neuropathy as a result of 
exposure to Agent Orange.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).


ORDER

Service connection for peripheral neuropathy as a result of 
exposure to Agent Orange is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 


